Citation Nr: 0421101	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  99-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 until May 
1986.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
February 1999 rating decision of the Regional Office (RO) in 
Jackson, Mississippi.  

The veteran was afforded a hearing by videoconference before 
the undersigned Veterans Law Judge in September 2002.  The 
transcript is of record.  

The case was remanded by a decision of the Board in July 
2003.

The Board would also point out that in correspondence dated 
in November 2000, the veteran requested that the RO reopen 
the claim of service connection for anxiety.  This matter is 
not properly before the Board for appellate review and it is 
referred to the RO for appropriate consideration.  


FINDINGS OF FACT

The service-connected bilateral pes planus is productive of 
moderate impairment. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral pes 
planus have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Diagnostic Code 5276 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate the claim.  He was provided with a 
copy of the February 1999 rating action, a September 1999 
statement of the case and June 2002 and March 2004 
supplemental statements of the case.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding the claims, and the evidence which has been 
received.  In a letter dated February 2001, the veteran was 
notified of information and evidence needed to establish his 
claim and what evidence the VA would attempt to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO has made attempts to obtain the records identified by 
the appellant.  VA outpatient records are on file.  The RO 
requested private medical records in March 2002.  No response 
was received.  The veteran was notified of this fact in a 
supplemental statement of the case.  Also VA examinations 
have been conducted and the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2002.  The record discloses that VA has 
met its duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims.  

The Board notes that the February 2001 VCAA letter was mailed 
to the veteran subsequent to the appealed rating action in 
violation of the VCAA and VA has not specifically informed 
the veteran to provide any evidence in his possession not 
previously submitted which is pertinent to this claim which 
is required by38 C.F.R. § 3.159.  The Board, however, finds 
that in the instant case the veteran has not been prejudiced 
by this defect.  In this regard, the Board notes the veteran 
was provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual background

The service medical records show that the veteran was seen 
for pes planus.  A July 1995 VA examination revealed a 
diagnosis of pes planus.  In October 1995 the RO granted 
service connection for bilateral pes planus and assigned a 
non-compensable rating, which has remained in effect until 
the current claim.

The veteran underwent a VA examination in May 1998 and 
reported the recent development of a burning sensation in 
both arches.  He said he had occasional intermittent swelling 
of the medial aspect of both feet.  The veteran related that 
he had worn an arch support in the army, but that it did not 
relieve his discomfort.  

Examination of the feet disclosed mild valgus deformity in 
both heels with a low longitudinal arch.  It was reported 
that the veteran had a normal one-legged toe stance 
bilaterally.  He could strongly adduct both feet against 
resistance.  There were 20 degrees of eversion and 30 degrees 
of inversion in the hind foot with normal motion through the 
mid tarsal area.  It was noted that there was hammering of 
the right second and third toe when he walked, but no fixed 
deformity.  No corns or calluses were observed.  The 
posterior and dorsalis pedis pulses were palpable 
bilaterally.  X-ray of the feet standing revealed flattening 
of the longitudinal arches with assesory navicular lines.  
The diagnosis was congenital bilateral pes planus.

The appellant underwent VA examination of the feet in January 
1999.  The veteran reported swelling and a burning sensation 
involving his feet.  He stated that he had been seen by a 
podiatrist a few weeks before who had re-ordered arch 
supports and advised him to take some medication for pain.  
Examination showed that the veteran walked with a normal gait 
pattern.  The ankles exhibited some mild loss of plantar arch 
while standing, with the right worse than the left.  It was 
reported that the right toes appeared to be in the hammertoe 
position, but that he could stretch them out.  The appellant 
was able to walk on toes and heels without any difficulty.  
No plantar calluses or warts were noted.  No tenderness was 
elicited in either foot or ankle.  The peripheral pulses were 
intact and no vascular changes were observed.  Range of 
motion in both ankles was within normal limits for 
dorsiflexion, planter flexion, inversion and eversion.  The 
examiner stated that the arches were better when the veteran 
sat on the examining table, but that when he was standing, 
there was obvious loss of plantar arch.  The veteran stated 
that narrow boots were the only kind of shoe he could wear.  
The impression was bilateral congenital pes planus.

A videoconference hearing was held before the undersigned 
Veterans law Judge in September 2002.  At that time the 
veteran reported foot pain, cramping and numbness with 
swelling and tenderness in the heels.  He related that he had 
calluses and heel spurs, took medication every day for his 
symptoms.

The veteran was most recently afforded VA examination in 
February 2003.  It was reported that the claims folder was 
reviewed and pertinent clinical history was recited.  It was 
noted that he was not currently wearing arch supports that 
had been prescribed by VA.  He said that he occasionally took 
medication for wrist pain and indicated that this helped foot 
pain.

The veteran stated that his feet would hurt after walking one 
block and standing for over thirty minutes.  He said that the 
left foot was always numb and that after getting out of bed 
in the mornings, he had to sit  for a few minutes before he 
started walking.  He said that after walking a while or 
standing for about 30 minutes, foot pain would be at a level 
of 7 on a scale of zero to 10.  He denied sleep disturbance 
due to pain.  He said that he exercised once in a while but 
not on a regular basis.  The appellant related that he rolled 
the left foot on a ball to make it feel less numb.  

The examiner stated that the veteran did not appear to be any 
acute distress.  It was observed that at times, he appeared 
to be favoring the right lower extremity, but related this to 
a painful right knee.  His station indicated a mild loss of 
plantar arch bilaterally, but there was no obvious flatfoot 
on the left side.  It was reported that the right foot 
appeared to be flatter.  While sitting, there was some loss 
of plantar arch on the right side, but the left side seemed 
to be normal.  The appellant was able to walk on heels and 
toes without any loss of balance.  It was reported that he 
did not report any complaints of additional pain while 
walking on the heels and toes.  The examiner stated that 
there appeared to be hammertoes on the right side, but that 
upon close inspection, they were more like calluses at the 
interphalangeal joints on the second, third, and fourth toes 
rather than hammertoes.  Balance one lower extremity at a 
time was normal.  He was able to squat and rise but 
complained of bilateral knee pain.  He did not have any 
difficulty taking off or putting on his shoes or socks, or 
dressing or undressing.  It was noted that he did not use any 
assistive device to ambulate except for built up arches in 
the shoes.

Examination of the feet disclosed no tenderness of the ankle 
or foot.  No complaints of pain were voiced on passive range 
of motion.  Ankle dorsiflexion, plantar flexion, inversion 
and eversion were normal.  While walking, weightbearing was 
in the middle of the foot over the great toe and the rest of 
the toes equally.  There did not appear to be any medial 
weightbearing.  No deformities, plantar calluses or warts 
were noted.  Mild discomfort was reported upon deep palpation 
to the anterior aspect of the heel to the midfoot.  There was 
mild discomfort upon palpation of the mid plantar aspect of 
the left foot  No vascular skin changes were observed.  No 
instability of the ankles was shown.  There was no swelling 
of the right lower extremity of the ankle.  Manual muscle 
strength testing in ankle dorsiflexion/plantar flexion was 
within normal limits.  There was no displacement or inward 
bowing of the Achilles tendon.  There was mild hallux valgus 
measured at 18 degrees on the left side and 10 degrees on the 
right.  Range of motion in all toes was within normal limits.  

Review of X-rays done in 2001 indicated mild loss of plantar 
arch of the right foot as compared to the left.  Bone scans 
in February 2001 showed mild degenerative changes in both 
feet due to increased uptake.  X-rays in January 20001 did 
not reveal any articular or soft tissue abnormalities. 

Following examination, the examiner commented that 
functionally, the veteran was independent in activities of 
daily living, transfers and ambulation without any assistive 
devices.  Evaluation of the shoes which were two years old 
did not reveal any uneven wear patterns.  It was found that 
based on current examination findings, there was no reason to 
find ambulatory limitations.  The examiner noted that it was 
not expected that there would be loss of range of motion 
except during flare-ups, the extent of which could not be 
determined.  It was added that endurance was normal, but that 
during acute flare-ups, he might have some limitations due to 
pain.  The examiner stated that there was no evidence of 
fatigue or weakened motion in the ankles upon walking back 
and forth in the examination room, with the different 
maneuvers, or loss of balance or limitations in the veteran's 
activities.  It was felt that arch supports could be helpful 
to some extent to alleviate pain and to improve functional 
capacity.  Diagnoses of mild pes planus, bilaterally, the 
right worse than the left, and bilateral plantar fasciitis 
were rendered.  It was noted that X-rays of the feet were 
ordered, the results of which are not record.  

VA outpatient clinical records show that the veteran received 
treatment throughout the years for foot pain.  In April 1998, 
he stated that pain was worse for which an assessment of 
chronic plantar fasciitis secondary to pes planus was 
rendered.  Reference was made to chronic foot pain in October 
2000.  A clinic not in November 2000 indicated that the 
appellant was experiencing right foot pain which was felt to 
be "in all probability some sort of tendonitis of the arch 
support."  It was recommended that he stay off the extremity 
as much as possible and take an analgesic.  The appellant was 
seen for bilateral foot pain of three months' duration in 
December 2000 for which he stated he was taking Naproxen with 
no relief.  In an orthopedic clinic note dated in June 2001, 
the veteran was reported to have said that that he was seeing 
several physicians for foot pain which had become intractable 
despite several treatment methods.  Physical examination at 
that time included findings of tight heel cords bilaterally 
with minus 10 degrees of dorsiflexion.  The plantar fascia 
was tender throughout its extent.  Physical therapy, arch 
support, heel cord stretching and plantar fascial massage 
instruction were prescribed.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A§ 1155; 38 C.F.R. Part 4.

A 10 percent evaluation is warranted for moderate bilateral 
flatfoot (pes planus) where the weight-bearing lines are over 
or medial to the great toes and there is inward bowing of the 
tendo achillis and pain on manipulation and use of the feet.  
A 20 percent evaluation is warranted for severe unilateral 
acquired flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities.  Severe bilateral acquired pes 
planus warrants a 30 percent evaluation.  Higher evaluations 
may be assigned for pronounced unilateral or bilateral pes 
planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. 
§ 4.3 (2003).

When evaluating musculoskeletal disabilities, VA may consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 
and 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996

The evidence in this instance reflects that the veteran's 
feet have been examined for compensation purposes during the 
appeal period whereupon he has complained of chronic foot 
pain as well as some swelling and numbness.  The Board 
observes, however, while he has been shown to have mild 
valgus deformity in both heels, mild loss of plantar arch 
height, and some tenderness on most recent VA examination, no 
other significant objective findings have reported on any of 
those occasions.  Range of motion of the feet and ankle has 
been noted to be substantially unimpaired, and no calluses or 
warts have been noted.  The Board points out that the 
appellant has not been described as having weight-bearing 
lines that are over or medial to the great toes.  There was 
no inward bowing of the Achilles on most recent VA 
examination, nor was pain been reported upon manipulation of 
the feet, symptomatology which comport with the criteria for 
a 10 percent rating in this regard. 

The Board does observe, however, that although the veteran 
was shown to be able to perform a range of maneuvers on 
examination without difficulty, and does not demonstrate any 
untoward objective findings, the record reflects that he 
appears to seek fairly consistent treatment for ongoing 
complaints of pain.  The Board notes that the appellant now 
carries a diagnosis of plantar fasciitis which has been 
linked to the service-connected pes planus.  Several 
treatment modalities, to include physical therapy, arch 
support, and medication, have been prescribed for ongoing 
foot symptoms.  It may therefore be reasonably concluded that 
there is significantly impaired ability due to pain as 
envisioned by 38 C.F.R. §§ 4.45, 4.57, 4.59 and Deluca v. 
Brown, 8 Vet.App. 202, 206 (1995).  The Board thus finds that 
the veteran's complaints of pain and limitations upon 
activity as a result thereof are to such an extent that a 10 
percent rating may be assigned on the basis of associated 
functional loss of the feet due to pain.  The benefit of the 
doubt is resolved in favor of the appellant in this instance.  
However, absent a finding of more definitive objectively 
manifested findings of pathology attributable to bilateral 
pes planus, an evaluation in excess of 10 percent is not 
warranted. 


ORDER

A 10 percent rating for pes planus is granted subject to 
controlling regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



